     Case 1:20-cv-01578-NONE-BAM Document 16 Filed 03/05/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                    Case No. 1:20-cv-01578-NONE-BAM
12                       Plaintiff,                     ORDER TO SHOW CAUSE
13           v.                                         ORDER VACATING SCHEDULING
                                                        CONFERENCE
14    FELIPE GONZALEZ, et al.,
15                       Defendants.
16

17          Plaintiff George Avalos initiated this action on November 9, 2020. (Doc. 1.) On

18   February 19, 2021, Defendants Pritam S. Grewal, Manjeet K. Grewal and Dev. S. Grewal,

19   through counsel identified as Lenore L. Albert (SBN 210876) and Leslie Westmoreland (SBN

20   195188), filed an answer to the Complaint. (Doc. 14.)

21          On March 3, 2021, Ms. Albert submitted a request seeking permission from this Court “to

22   proceed in representing the Defendants in [this] action with Attorney Leslie Westmoreland as co-

23   counsel.” (Doc. 15 at 3.) Ms. Albert reports that from 2018 to now, she has had two State Bar of

24   California orders of suspension, and the State Bar has not reinstated her license. (Id. at 2.)

25          Currently, Ms. Albert (SBN 210876) is not eligible to practice law in California. See The

26   State Bar of California, Attorney Licensee Profile, Lenore LuAnn Albert #210876, available at

27

28
                                                        1
     Case 1:20-cv-01578-NONE-BAM Document 16 Filed 03/05/21 Page 2 of 3


 1   http://members.calbar.ca.gov/fal/Licensee/Detail/210876 (last visited March 4, 2021).1

 2            Local Rule 180(a) limits admission to practice in this District “to attorneys who are active

 3   members in good standing of the State Bar of California.” L.R. 180(a). Local Rule 180 sets forth

 4   the requirements for admission to this Court and correspondingly authorizes the Court to order

 5   payment of an appropriate penalty for unauthorized practice before it in violation of the Rule.

 6   L.R. 180(a), (d). Local Rule 110 further provides that counsel’s failure to comply with the Local

 7   Rules or with any order of the Court may be grounds for imposition of any and all sanctions

 8   authorized by statute or Rule or within the inherent power of the Court.

 9            Accordingly, Lenore Albert is HEREBY ORDERED to SHOW CAUSE why her request

10   for admission to this Court should not be denied on the basis that she is not authorized to practice

11   law in the State of California. Ms. Albert shall file a written response to this order to show cause

12   within fourteen (14) days of service of this order. Ms. Albert may comply with this order by

13   submitting a petition for admission that either complies with the requirements of Local Rule

14   180(a), or otherwise demonstrates that she may practice in this Court consistent with Local Rule

15   180(b). The Court has and will consider Ms. Albert’s Request. (Doc. 15.)

16            IT IS FURTHER ORDERED that Lenore Albert shall appear remotely at a hearing on this

17   Order on April 6, 2021, at 9:00 AM in Courtroom 8 (BAM) before Magistrate Judge

18   Barbara A. McAuliffe by connecting either via Zoom video conference or Zoom telephone

19   number. The parties will be provided with the Zoom ID and password by the Courtroom Deputy

20   prior to the hearing. The Zoom ID and password are confidential and are not to be shared.
21   Appropriate court attire required.

22            Failure to respond to this Order will result in denial of the request for admission and may

23   result in the imposition of sanctions, including but not limited to payment of an appropriate

24   penalty.

25

26   1
              This Court takes judicial notice of the publicly available licensing records on the State Bar of California
     website. See, e.g., Gonzalez-Chavez v. Cty. of Bakersfield, No.1:12-cv-02053 JLT, 2016 WL 2898132, at *1 (E.D.
27   Cal. May 17, 2016) (taking judicial notice of attorney records, including disciplinary records, on California State Bar
     website).
28
                                                                 2
     Case 1:20-cv-01578-NONE-BAM Document 16 Filed 03/05/21 Page 3 of 3


 1          Additionally, due to the current status of this action the Scheduling Conference currently

 2   set for March 22, 2021, is HEREBY VACATED. The Court will reset the conference following

 3   resolution of the pending order to show cause.

 4
     IT IS SO ORDERED.
 5

 6      Dated:    March 5, 2021                              /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
